Exhibit EXECUTION COPY CONSULTING AGREEMENT This CONSULTING AGREEMENT (this "Agreement") is made effective as of the 25th day of August, 2008 (the "Effective Date"), by and between The Amacore Group, Inc., a Delaware Corporation (the "Company"), and Giuseppe Crisafi, an individual resident living in London, United Kingdom (the "Consultant"). RECITALS: WHEREAS, the Company desires to engage the Consultant to perform the consulting services as more fully set forth herein; and WHEREAS, the Consultant desires to be engaged by the Company on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the Recitals and of the mutual promises and covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: 1.Engagement. The Company hereby engages the Consultant to perform the Services (as defined herein) and the Consultant hereby accepts such engagement with the Company in accordance with the terms and conditions set forth in this Agreement. The Consultant shall devote such time and attention to the Services as are reasonably necessary to perform such Services, but the Company acknowledges that this Agreement is not exclusive and that Consultant can provide non-competing services to other entities or on his own behalf. 2.Services. The Consultant shall provide on a non-exclusive basis to the Company management, business, operational, financial, accounting, and other consulting services from time to time as may be requested by the Company or its agents or representatives (the "Services"). 3.Consulting Fee. In consideration for performing the Services for the Company, the Company shall pay the Consultant as follows: (a)upon execution of this Agreement, the Company shall issue to the Consultant a one-time grant of 500,000 shares of the Company's Class A Common Stock, which grant shall be subject to Rule 144 under the Securities Act of 1933; and (b)for the term of this Agreement, a fee paid at an annual rate of Three Hundred Ninety Thousand Seven Hundred Fifty Dollars ($390,750), which fee shall be payable in equal installments in accordance with the Company's customary payroll practices.
